DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2016, 07/12/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 02/24/2022.
The application has been amended as follows: (amended portions are in bold)
1. A system for an at least partially electrically driven or hybrid vehicle comprising:
 an electrical energy storage having a plurality of series connected energy storage cells, the electrical energy storage being configured to drive the vehicle;
 a voltage converter coupled to the electrical energy storage and being configured to supply of electrical loads on the vehicle; 
an electronic device that is configured to supply current to the electrical loads on the vehicle, from a number of series-connected energy storage cells in the electrical energy storage which is smaller than a maximum number of series-connected energy storage cells in the electrical energy storage, 
 a maximum current which is deliverable by the voltage converter, wherein the system is configured to i) provide the maximum current in response to the charge or discharge state of the electrical energy storage from a first number and a second number of energy storage cells connected in series, the first number being different from the second number and the first and the second number respectively being smaller than the maximum number of energy storage cells connected in series of the electrical energy storage, ii) transfer the voltage or power supply of the at least one further electrical consumer from the first number of energy storage cells connected in series to the second, and to switch of energy storage cells connected in series has reached or falls below a lower limit value, and iii) supply the voltage or power supply to the at least one further electrical consumer to switch from the second number of energy storage cells connected in series to the first smaller number of energy storage cells connected in series, if a voltage above the second number of the energy storage cells connected in series as reached or exceeded an upper limit value wherein
the upper limit value is defined by a nominal output voltage of the voltage converter. 

2-4. (Canceled)

5. The system as claimed in claim 1, wherein the first number of energy storage cells differs from the second number of energy storage cells by one energy storage cell.

6. The system as claimed in claim 5, wherein the first number is 3 and the second number is 4.



8. (Canceled)

9. (Canceled)

10. The system as claimed in, wherein the electronic device comprises a switch, a first and a second diode, and a control unit.

11. The system as claimed in claim 10, wherein a first diode  is coupled between a first output node point  of the electrical energy storage and a supply node point, wherein the first output node point has a first voltage, which corresponds to the sum of the individual voltages of the first number of series-connected energy storage cells, and the supply node point is coupled to the further loads to be supplied, the first diode in the direction of flow from first output node point and supply node point, anode first diode to first output node point , cathode first diode  to supply node point .

12. The system as claimed in claim 11, wherein the second diode  is coupled between a second output node point  of the electrical energy storage and the supply node point, wherein the second output node point has a second voltage, which corresponds to the sum of the individual voltages of the second number of series-connected energy storage cells.

 is coupled between the second diode  and the second output node point .

14. The system as claimed in claim 13, wherein the control unit is designed for the opening or closing of at least one electrical conduction path through one of the diodes in response to a state of charge or discharge of the electrical energy storage.

15. The system as claimed in claim 14, wherein the control circuit is configured as a comparator circuit, the first non-inverting, positive input of which is coupled to the second output node point, and the second input of which is coupled to the supply node point , and the output of which is functionally coupled to the switch, in order to effect the opening or closing of the switch in response to a voltage difference between the first input and the second input.

16. The system as claimed in claim 15, wherein the control circuit is designed such that the switch is closed if and for such time as the second output voltage becomes or is smaller than the supply voltage, and is opened if and for such time as the second output voltage becomes or is greater than the supply voltage.

17. The system as claimed in claim 16, wherein the energy storage cells are lithium-ion cells.

18. The system as claimed in claim 17, wherein the electrical energy storage is designed for a maximum rated voltage of 60 V.



20. (Canceled)

21. A method for the regulation of the supply of electrical loads in an at least partially electrically driven vehicle, specifically an electric or hybrid vehicle, having an electrical energy storage, which is provided for driving the vehicle and comprises energy storage cells connected in series, and a voltage converter coupled to the electrical energy storage for the supply of electrical loads on the vehicle, the system comprising: supplying using an electronic device, current to the electrical loads on the vehicle, from a number of series-connected energy storage cells in the electrical energy storage which is smaller than a maximum number of series-connected energy storage cells in the electrical energy storage, 
when a maximum current for the electrical loads exceeds  a maximum current which is deliverable by the voltage converter; 
providing the maximum current in response to the charge or discharge state of the electrical energy storage from a first number and a second number of energy storage cells connected in series, the first number being different from the second number and the first and the second number respectively being smaller than the maximum number of energy storage cells connected in series of the electrical energy storage; 
transferring the voltage or power supply of the at least one further electrical consumer from the first number of energy storage cells connected in series to the second, and to switch a larger 
 supplying the voltage or power supply to the at least one further electrical consumer to switch from the second number of energy storage cells connected in series to the first, smaller number of storage cells connected in series, if a voltage above the second number of energy storage cells connected in series has reached or exceeded an upper limit value, 
wherein, 
the upper limit value is defined by a nominal output voltage of the voltage.

22. (Canceled)

23. The system as claimed in claim 1, wherein when the supply current is not sufficient to supply the electrical loads, the electronic device is also configured to deliver a current difference in the form of a stand-by current.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Murty teaches a system for an at least partially electrically driven or hybrid vehicle (electrical driven vehicle) [0002-0003] comprising:
an electrical energy storage having a plurality of series connected energy storage cells (Fig. 3 battery 222 comprising a plurality of series connected energy storage cells as shown), the electrical energy storage being configured to drive the vehicle [0002-0003, 0018];

an electronic device (Fig. 3 42V generator 202, charge equalizer, 224 and D1).

However, Murty and other prior art does not teach: 
configured to supply current to the electrical loads on the vehicle, from a number of series-connected energy storage cells in the electrical energy storage which is smaller than a maximum number of series-connected energy storage cells in the electrical energy storage, 
when a maximum current for the electrical loads exceeds a maximum current which is deliverable by the voltage converter, wherein the system is configured to i) provide the maximum current in response to the charge or discharge state of the electrical energy storage from a first number and a second number of energy storage cells connected in series, the first number being different from the second number and the first and the second number respectively being smaller than the maximum number of energy storage cells connected in series of the electrical energy storage, ii) transfer the voltage or power supply of the at least one further electrical consumer from the first number of energy storage cells connected in series to the second, and to switch of energy storage cells connected in series has reached or falls below a lower limit value, and iii) supply the voltage or power supply to the at least one further electrical consumer to switch from the second number of energy storage cells connected in series to the first smaller number of energy storage cells connected in series, if a voltage above the second 
the upper limit value is defined by a nominal output voltage of the voltage converter.

Regarding claim 21, Murty teaches method for the regulation of the supply of electrical loads in an at least partially electrically driven vehicle (electrical driven vehicle) [0002-0003], specifically an electric or hybrid vehicle (electric or hybrid vehicle) [0002-0003], having an electrical energy storage (Fig. 3 battery 222), which is provided for driving the vehicle and comprises energy storage cells connected in series (Fig. 3 battery 222 has multiple energy storage cells connected in series providing power to starter motor 210 in order to drive the vehicle) [0010018], and a voltage converter (Fig. 3 DC/DC converter 206) coupled to
the electrical energy storage for the supply of electrical loads on the vehicle (Fig. 3 DC/DC converter 206 is electrically connected to 14V Loads, Cooling fan, HVAC blowers, EPS etc), the system comprising: supplying, using an electronic device (Fig. 3 42V generator 202, Charge equalizer 224, Dl) current to the electrical loads (Fig. 3 14V Loads, Cooling fan, HVAC blowers, EPS etc).

However, Murty and related prior art does not teach: 
from a number of series-connected energy storage cells in the electrical energy storage which is smaller than a maximum number of series-connected energy storage cells in the electrical energy storage, 
when a maximum current for the electrical loads exceeds a maximum current which is deliverable by the voltage converter; 

transferring the voltage or power supply of the at least one further electrical consumer from the first number of energy storage cells connected in series to the second, and to switch a larger number of energy storage cells connected in series if a voltage above the first number of energy storage cells connected in series has reached or falls below a lower limit value; and
 supplying the voltage or power supply to the at least one further electrical consumer to switch from the second number of energy storage cells connected in series to the first, smaller number of storage cells connected in series, if a voltage above the second number of energy storage cells connected in series has reached or exceeded an upper limit value, 
wherein, 
the upper limit value is defined by a nominal output voltage of the voltage
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836